Citation Nr: 1130919	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-24 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for headaches, to include as secondary to depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from April 1978 to September 1978 and from February 1980 to June 1982

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that in a July 2010 rating decision it discussed the fact that the Veteran's preferred Veterans service officer was unclear.  In July 2010 he submitted a VA Form 21-11 indicating that he chose Vietnam Veterans of America to represent him before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As a result of the Board's July 2010 remand, various development was undertaken.  This included contact with National Guard units in three states to request records.  In September 2010 the Illinois Army National Guard responded that the Veteran should be asked to complete a Standard Form 180 to process the request for information.  There is no indication that the Veteran was asked to complete this form, or of any further contact with the Illinois Army National Guard.  This development should be undertaken.  

A VA examination was conducted in July 2010 pursuant to the Board's remand.  Unfortunately, the development directed by the remand was not completed prior to the examination, despite the Board's specific direction that development take place before the examination was scheduled.  In this case, additional evidence was added to the record following the July 2010 examination.  Specifically, service personnel records were obtained and date stamped by the Appeals Management Center mailroom in October 2010.  Records from a Chicago Vet Center were also received in October 2010.  As such, the examination was not predicated on a complete review of all pertinent evidence, and is therefore inadequate for the purpose of adjudicating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, once VA has provided a claimant with an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.)  Following completion of the development directed below, the Veteran should be afforded an additional examination.  

The Court has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, as was noted in the July 2010 remand, consideration of the issue of entitlement to service connection for headaches is deferred because the claim is inextricably intertwined with the claim for depression.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

In light of the above noted deficiencies in the record, the Board finds that remand is required.  Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the form referenced in the September 2010 letter from the Illinois Army National Guard.  Upon receipt of the completed form, forward it to the Illinois Army National Guard with a request for information regarding any service by the Veteran in the Illinois Army National Guard.  All attempts to obtain such information should be fully documented in the record.

2.  Following completion of the above development, schedule the Veteran for a VA examination to determine the etiology of his claimed depression.  Send the claims folder to the examiner or examiner for review of pertinent documents therein.  The examination report should reflect that such a review was conducted.

All indicated tests and studies should be accomplished and the findings reported in the examination report.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  

Following review of the claims file, examination, and interview, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently acquired psychiatric disorder is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


